 1 CONTE C. CICALA, State Bar No. 173554              JOHN P. MEADE
   conte.cicala@clydeco.us                            (pro hac vice application pending)
 2 CLYDE & CO US LLP                                  John.meade@us.kline.com
   101 Second Street, 24th Floor                      6009 Bethlehem Road
 3 San Francisco, California 94105                    Preston, MD 21655
   Telephone: (415) 365-9800                          Tel: (410) 673-1012
 4 Facsimile: (415) 365-9801

 5 Attorneys for Plaintiff and Counter-Defendant
   KAWASAKI KISEN KAISHA LIMITED
 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

10 KAWASAKI KISEN KAISHA LIMITED,                     Case No. 2:19-CV-00822-TLN-KJN
                                                      (The Hon. Troy L. Nunley)
11                       Plaintiff,
                                                      STIPULATION TO CONTINUE
12              v.                                    HEARING DATE AND MODIFY
                                                      BRIEFING SCHEDULE REGARDING
13 BENICIA PORT TERMINAL COMPANY                      DEFENDANTS BENICIA PORT
   and AMPORTS, INC.,                                 TERMINAL COMPANY AND AMPORTS,
14                                                    INC.’S MOTION TO DISMISS FIRST
              Defendant.                              AMENDED COMPLAINT OF
15                                                    KAWASAKI KISEN KAISHA LIMITED;
                                                      AND ORDER
16 BENICIA PORT TERMINAL COMPANY
   and AMPORTS, INC.,                                 (LOCAL RULES 144 & 230)
17
              Counter-claimant,
18
         v.
19
   KAWASAKI KISEN KAISHA LIMITED,
20
              Counter-defendant,
21

22 BENICIA PORT TERMINAL COMPANY,

23                       Third Party Plaintiff,
24              v.
25 VOLKSWAGEN KONZERNLOGISTIK
   GMBH & CO.,
26
             THIRD Party Defendant.
27
     4652420                                                    Case No. 2:19-CV-00822-TLN-KJN
28
          STIPULATION TO CONTINUE HEARING DATE AND MODIFY BRIEFING SCHEDULE REGARDING
                    DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT OF
                                  KAWASAKI KISEN KAISHA LIMITED
     4850-3472-2466.1
                                                       1             Plaintiff KAWASAKI KISEN KAISHA LIMITED (“Plaintiff”) and Defendants BENICIA

                                                       2 PORT TERMINAL COMPANY and AMPORTS, INC. (“Defendants”) hereby stipulate to the

                                                       3 following:

                                                       4             1.    WHEREAS, Defendants filed a Motion to Dismiss Plaintiff’s First Amended

                                                       5 Complaint to be heard on September 19, 2019, at 2:00 p.m. Under the existing hearing schedule,

                                                       6 Plaintiff’s opposition is due September 5, 2019, and the reply is due September 12, 2019.

                                                       7             2.    WHEREAS, the Parties respectfully request a continuance of the hearing date and

                                                       8 enlargement of the briefing schedule to accommodate the schedules of counsel for Plaintiff, who

                                                       9 have stated that the noticed date and resulting briefing schedule conflict with preexisting calendar

                                                      10 commitments. Pursuant to Local Rule 230(f), this stipulation is made and submitted to this Court

                                                      11 for approval more than seven days prior to the scheduled hearing date. The moving and
                    San Francisco, California 94105
                     101 Second Street, 24th Floor




                                                      12 responding parties have met and conferred and agreed upon the new dates set forth in this
                      Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                      13 stipulation. The new hearing date of October 3, 2019 at 2 p.m. is an available date and time for

                                                      14 civil law and motion as set forth on the Court’s website.

                                                      15             3.    WHEREAS, the Parties request that the hearing date and briefing schedule be

                                                      16 modified as follows:

                                                      17                   New hearing date:      October 3, 2019, at 2:00 p.m.

                                                      18                   New opposition date: September 16, 2019 (to be filed and served

                                                      19                                          electronically by noon Pacific time)

                                                      20                   New Reply Date:        September 26, 2019

                                                      21             4.    This is the first continuance of any type requested in this action by any party.

                                                      22

                                                      23 Dated: August 27, 2019                        CLYDE & CO US LLP

                                                      24
                                                                                                       By:    /s/ Conte C. Cicala
                                                      25
                                                                                                             Conte C. Cicala
                                                      26                                                     Attorneys for Plaintiff and Counter-Defendant
                                                                                                             KAWASAKI KISEN KAISHA LIMITED
                                                      27
                                                           4652420                                            2      Case No. 2:19-CV-00822-TLN-KJN
                                                      28
                                                               STIPULATION TO CONTINUE HEARING DATE AND MODIFY BRIEFING SCHEDULE REGARDING
                                                                         DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT OF
                                                                                       KAWASAKI KISEN KAISHA LIMITED
                                                       1 Dated: August 27, 2019                       NIXON PEABODY LLP

                                                       2

                                                       3
                                                                                                      By:    /s/ Anthony J. Barron
                                                       4                                                    Anthony J. Barron
                                                                                                            Attorneys for Defendant, Counterclaimant, and
                                                       5                                                    Third Party Plaintiff BENICIA PORT
                                                                                                            TERMINAL COMPANY and Defendant
                                                       6
                                                                                                            AMPORTS, INC.
                                                       7

                                                       8
                                                                                                        ORDER
                                                       9
                                                                     Having considered the parties Stipulation, and good cause appearing, this Court ORDERS
                                                      10
                                                           that the hearing date and briefing schedule on the Defendants’ Motion to Dismiss First Amended
                                                      11
                                                           Complaint are continued as follows:
                    San Francisco, California 94105
                     101 Second Street, 24th Floor




                                                      12
                      Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                            New Hearing Date on Defendants’ Motion to            October 3, 2019 at 2 p.m.
                                                      13    Dismiss First Amended Complaint
                                                      14    New Opposition Date                                  September 16, 2019, by noon Pacific time
                                                      15    New Reply Date                                       September 26, 2019
                                                      16

                                                      17 Dated: August 27, 2019

                                                      18

                                                      19
                                                                                                                  Troy L. Nunley
                                                      20
                                                                                                                  United States District Judge
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27
                                                           4652420                                           3       Case No. 2:19-CV-00822-TLN-KJN
                                                      28
                                                               STIPULATION TO CONTINUE HEARING DATE AND MODIFY BRIEFING SCHEDULE REGARDING
                                                                         DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT OF
                                                                                       KAWASAKI KISEN KAISHA LIMITED
